Citation Nr: 0326658	
Decision Date: 10/07/03    Archive Date: 10/15/03	

DOCKET NO.  02-18 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
disability.   

2.  Entitlement to service connection for right leg pain, to 
include as secondary to a service-connected disability.   

3.  Entitlement to service connection for bilateral hip pain, 
to include as secondary to a service-connected disability.   

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound to Muscle Group XIII of the left thigh 
with retained metallic foreign bodies, currently evaluated as 
10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
April 1946.  

This matter arises from a January 2002 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefits 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  A low back disability, to include L4-L5 and L5-S1 disc 
disease, right leg pain, and bilateral hip pain did not have 
their onset during the veteran's active military service, are 
not attributable to an incident of such service, and are not 
attributable to a service-connected disability.  

3.  Symptomatology associated with residuals of a shell 
fragment wound to Muscle Group XIII of the left thigh is 
limited to evidence of a retained metal foreign body in the 
left inferior pubic ramus without evidence of inflammatory 
process, and a 
4-inch healed scar behind the greater trochanter with some 
loss of subcutaneous tissue.  This represents no more than 
moderate impairment.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability, right leg 
pain, and bilateral hip pain is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2002).  

2.  An increased rating for residuals of a shell fragment 
wound to Muscle Group XIII of the left thigh with retained 
metallic foreign bodies is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.41, 4.45, 4.55, 4.56, 4.73, Diagnostic Code (DC) 5313 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  



VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after 


November 9, 2000, the VCAA's enactment date, as well as to 
any claim filed before that date but not decided by VA as of 
that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department and 
regulations of the Department are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  For purposes of this 
determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran was issued a statement of the case that informed 
him of the evidence used in conjunction with his claims, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  In 
addition, the veteran was notified of the impact of the VCAA 
on his claim by RO letter dated October 15, 2001.  He also 
was afforded a VA physical examination in conjunction with 
his claims.  Thus, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, and the 
record indicates that all relevant facts have been properly 
developed.  As such, all evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  VA, 
therefore, has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

II.  Service Connection for a Low Back Disability, Right Leg 
Pain, 
and Bilateral Hip Pain

The veteran contends that he developed a low back disability, 
right leg pain, and 


bilateral hip pain as a result of his service-connected 
residuals of a shell fragment wound of Muscle Group XIII of 
the left thigh, with retained metallic foreign bodies.  In 
this regard, service connection may be granted for a 
disability resulting from disease or injury incurred in, or 
aggravated by, active military service.  See 
38 U.S.C.A. § 1110.  Service connection may also be granted 
for arthritis that becomes manifest to a compensable degree 
within one year following the veteran's 
discharge from military service.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service 
connection may be granted if the disability claimed is 
proximately due to, or the result of, a service-connected 
disability (see 38 C.F.R. § 3.310(a)), or if the disability 
claimed was aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  It is within 
this context that the facts in this case must be examined.  

The facts are as follows.  The veteran's service medical 
records are entirely negative for complaints or findings 
referable to the veteran's low back, right leg, or hips, save 
for the shell fragment wound that he sustained to the left 
gluteal region.  Similarly, the record is devoid of evidence 
of the presence of arthritis in the veteran's low back and 
hips within one year following his discharge from military 
service.  

During a VA physical examination conducted in December 1998, 
X-rays revealed osteoarthritis of both hips.  The veteran 
voiced no complaints regarding his low back at that time.  

The veteran then underwent a VA orthopedic examination in 
November 2001.  The examiner noted the veteran's complaints 
of low back pain and bilateral hip pain.  X-rays conducted 
reflected a total loss of the disc space at L5-S1 with 
significant anterior callus at the right side with 
calcification of 1 inch by 2 inch in a cystic manner.  Also 
noted was one-half loss of the disc space at L4-L5.  X-rays 
of the hips reflected a metal fragment of 1 centimeter by 1 
centimeter at the left inferior pubic ramus.  However, there 
was no indication of absorption in the area around the metal 
fragment.  Mild osteoarthritic changes in the veteran's hips 
consistent with his 


age was diagnosed.  The examiner offered the opinion that the 
pain experienced by the veteran in his low back and hips was 
more likely than not secondary to disc disease at L4-L5 and 
particularly at L5-S1.  The examiner felt that this was 
totally separate from the shell fragment wound that the 
veteran had sustained during military service.  He indicated 
that he believed that there was no direct bearing whatsoever 
between the residuals of the shell fragment wound and the 
pain 
experienced by the veteran in his low back and hips.  He 
concluded that the cause of the low back, right leg pain, and 
left hip pain experienced by the veteran was the product of a 
lumbar spine abnormality, and was unrelated to the shell 
fragment wound in the pubis.  This represents the only 
medical opinion of record regarding the etiology of the 
disorders claimed.  

In view of the foregoing, the Board finds no reasonable basis 
upon which to predicate a grant of the benefits sought on 
appeal.  In reaching this decision, the Board has considered 
the veteran's opinion that pain in his low back, right leg, 
and hips is the result of the shell fragment wound that he 
sustained during military service.  However, it must be 
remembered that the veteran is a layman, and is not qualified 
to render medical opinions.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Absent clinical evidence that would 
tend to relate the disabilities claimed to either the 
veteran's military service or to a service-connected 
disability, the benefits sought must be denied.  See 38 
U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310.  

III.  Increased Rating for Residuals of a Shell Fragment 
Wound 
to Muscle Group XIII of the Left Thigh

The veteran contends that the residuals of a shell fragment 
wound to his left thigh are more severe than currently 
evaluated.  He cites pain, and decreased range of motion of 
the left hip in support thereof.  

Disability evaluations are based upon a comparison of 
clinical findings with the 


applicable schedular criteria.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  The question posed is whether the 
10 percent disability rating currently assigned accurately 
reflects the extent of disability present in the area of the 
shell fragment wound to the veteran's left thigh.  

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of shell fragment wounds.  An open 
comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for all locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  For rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movements, and 
under DC 5301 through 5323, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe, or severe.  

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles; (i) type of injury:  Through and through and deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragments, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) history and complaints:  Service department 
records or other evidence of inservice treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
objective findings; entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fasciae or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  



38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles:  (i) Type of injury; through and through or deep 
penetrating wound by small high velocity missile or large low 
velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intramuscular scarring; (ii) 
history and complaints:  Service department records or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaints of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this 
section and, if present, evidence of inability to keep up 
with work requirements; (iii) objective findings:  Entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fasciae, muscle substance, or normal firm 
resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  

Residuals of injury to Muscle Group XIII, i.e., the posterior 
thigh group, will be assigned a 10 percent disability 
evaluation when they are "moderate" in nature; a higher 
disability evaluation requires residuals that result in 
"moderately severe" to "severe" impairment of that anatomical 
part.  See 38 C.F.R. § 4.73, DC 5313.  

It should also be noted that where entitlement to service 
connection has been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  This is so, despite the fact that 
a given disability must be viewed in relation to its entire 
history.  See 38 C.F.R. § 4.1 (2002); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

Service medical records indicate that in November 1944 the 
veteran sustained a shell fragment wound of the left thigh on 
the posterior aspect.  Secondary closure 


was conducted following debridement in December of that year.  
X-rays taken revealed the presence of a foreign body in the 
soft tissues posterior to the lesser trochanter of the femur 
and a second foreign body in the soft tissues medial to the 
neck of the femur.  A scar on the left buttock that was well 
healed also was observed.  

During VA examination and treatment conducted in 1961, the 
veteran had no complaints regarding pain associated with the 
musculature of the left thigh.  Instead, 
he indicated that he had developed a lump in the scar area 
that was somewhat painful when he sat down.  A 4-inch healed, 
longitudinal scar, extending from the inferior gluteal region 
down the posterior aspect of the left thigh was observed.  
The scar was noted to be the residual of injury and operative 
procedure for removal of a shell fragment.  No loss of muscle 
tissue beneath the scar was present, and the scar was 
nontender and nonfibrotic.  

The veteran underwent a VA physical examination in December 
1998.  He indicated that his left knee tended to buckle when 
he walked up or down stairs.  Examination of the left thigh 
revealed a 4-inch healed scar behind the greater trochanter.  
Some loss of subcutaneous tissue was observed, but no 
specific local tenderness was present.  The sciatic nerve was 
not tender.  Both hips flexed from 0 to 120 degrees, extended 
to 15 degrees, internally rotated to 15 degrees, and 
externally rotated 25 degrees with 45 degrees of abduction 
and 30 degrees of adduction without pain and without weakened 
movement against resistance.  No evidence of any lack of 
endurance or lack of coordination on motion of the left hip 
was observed.  The examiner diagnosed residuals of a shell 
fragment wound of the left thigh with retained foreign body 
in the left pelvic pubic ramus with no other objective 
abnormalities noted and no evidence of significant 
disability.  

The veteran most recently underwent a VA orthopedic 
examination in November 2001.  He complained of pain in the 
area of the left hip.  A 4-inch scar behind the greater 
trochanter of the left hip was observed; however, there was 
no local 


swelling, and the scar moved easily without pain.  No loss of 
muscle tissue underneath the scar was observed.  The examiner 
indicated that there was no extension in the left hip because 
of complaints of pain, but the hip easily flexed to 120 
degrees.  However, there was slightly decreased internal 
rotation.  There also was local tenderness behind the greater 
trochanter of the left hip.  The examiner diagnosed residuals 
of a shell fragment wound of the left thigh with retained 
metal foreign body in the left inferior pubic ramus with no 
evidence of any inflammatory process.  He attributed pain and 
some loss of range of motion in the 
left hip to osteoarthritis that he indicated was unrelated to 
the shell fragment wound.  

The foregoing indicates that the residuals of the veteran's 
service-connected shell fragment wound of the left thigh is 
no more than "moderate" in nature.  The wound initially 
sustained was not through and through in nature.  Although 
debridement originally was necessary, no signs of muscle 
disability such as loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement has been attributed to the shell 
fragment wound.  Instead, disability associated with the area 
immediately adjacent to the shell fragment wound, i.e., the 
left hip, has been attributed to nonservice-connected 
osteoarthritis.  Similarly, no compromise in the veteran's 
ability to flex his left knee has been attributed to the 
shell fragment wound.  

Parenthetically, the Board notes that during VA treatment 
received in September 2001, degenerative changes of the left 
hip, probably due to combat trauma was diagnosed.  However, 
the physician that offered that diagnosis did not have the 
luxury of the veteran's claims file at his disposal.  
Instead, he offered his opinion based upon a history given by 
the veteran.  Moreover, by indicating that degenerative 
changes of the left hip "probably" were due to combat trauma, 
he equivocated.  This is in stark contrast to the opinion of 
a VA physician two months later during the aforementioned 
physical examination.  The latter had the veteran's claims 
file available to him, had thoroughly reviewed all previous 
records regarding the shell fragment injury to the veteran's 
left thigh, and concluded that osteoarthritis 


of the left hip was unrelated to the missile fragment in the 
veteran's pubis.  As such, impairment in the veteran's left 
hip movement cannot be considered in evaluating the residuals 
of the shell fragment wound at issue.  Symptomatology 
currently associated with the disability at issue simply does 
not more nearly approximate that required for the next higher 
disability rating.  As such, an increased rating is not 
warranted.  

Notwithstanding the above, a rating in excess of that 
currently assigned may be granted when it is demonstrated 
that a particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2002).  There is no indication that 
the disability at issue has required frequent hospitalization 
since the veteran's discharge from military service.  
Moreover, the veteran worked as an engineer for many years 
following his discharge from military service before 
apparently retiring based upon longevity.  Absent evidence of 
either frequent hospitalization or marked interference with 
employment, there is no basis to conclude that the disability 
at issue was more serious than that contemplated by the 
aforementioned schedular provisions.  Thus, the failure of 
the RO to submit the case for consideration by the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  

Finally, the Board notes that nothing in this determination 
is intended in any way to 


minimize the fact that the veteran was wounded in combat.  
The Board is obligated, however, to apply the facts as it 
finds them to the governing criteria for rating the severity 
of the combat wound.  Given the facts found here, the Board 
is compelled to find that no higher rating is warranted in 
this case.  


ORDER

Service connection for a low back disability is denied.  

Service connection for right leg pain is denied.  

Service connection for bilateral hip pain is denied.  

An increased rating for residuals of a shell fragment wound 
to Muscle Group XIII of the left thigh with retained metallic 
foreign bodies is denied.  



                       
____________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

